Citation Nr: 0602841	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  05-31 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hand and 
wrist disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied service connection for service 
connection for residuals of a right shoulder disability, for 
a right wrist disability, for residuals of an injury to the 
right hand middle finger and wrist as well as for residuals 
of a right hand middle finger condition, for a cervical spine 
injury, for residuals of a low back injury with sciatica, for 
residuals of a left knee injury, and for residuals of a right 
knee injury.  In January 2006, the Board granted a motion to 
advance the veteran's case on the docket due to his age.  See 
38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2005).  


FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for 
adjudication of the claim has been obtained.

2.  Arthritis and other conditions of the knees, right 
shoulder, right hand and wrist, cervical spine, and lumbar 
spine were manifested many years after service and have not 
been related by any competent evidence to the veteran's 
service or to any incident therein, including any incidents 
during combat.




CONCLUSIONS OF LAW

1.  A right hand and wrist disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).

2.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).

3.  A cervical spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).

4.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

5.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

6.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003, August 2003, 
October 2003, and July 2005; a rating decision from June 
2004; and a statement of the case in July 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  There is a reference to 
the possibility that the veteran's service medical records 
may have been involved in a 1973 fire at the National 
Personnel Records Center in St. Louis, Missouri.  However, 
the claims folder contains several service medical records, 
including the veteran's December 1945 separation examination, 
and the RO requested additional searches for any records, 
without any success.  The appellant has not referred to any 
additional, unobtained, relevant evidence.  VA has also 
provided an examination of the veteran.  VA has satisfied 
both the notice and duty to assist provisions of the law.

The veteran claims that he now suffers pain in his right hand 
and wrist, his right shoulder, his neck, his low back, and 
his knees as a result of his service during World War II.  
Specifically, he has stated that a tank hatch slammed on his 
right hand during combat in either late 1944 or early 1945; 
that he once fell on his shoulder and back inside a tank; and 
that he was generally tossed around while serving on board a 
tank during service.  He relates the various conditions in 
this appeal to this service and these incidents.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  In addition, service connection may be 
presumed for certain chronic diseases, including arthritis, 
that are manifested to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, 
one of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  See 
Degmetich, supra; Brammer, supra.  The determination is based 
on analysis of all the evidence and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The veteran's available service medical records do not 
mention any symptoms involving the veteran's right hand, 
right hand, knees, low back, neck, or right shoulder.  
Indeed, on separation examination in December 1945, he had no 
musculoskeletal defects.  Thus, the in-service evidence is 
not helpful to any of the veteran's claims for service 
connection.

The post-service evidence is likewise unfavorable to the 
veteran's claims.  While the veteran generally referred to 
treatment for his various claimed conditions since service, 
he specified having been treated only by the VA and non-VA 
medical providers whose records are now in the claims folder.  

Non-VA medical records from 1999 to 2003 describe treatment 
for various conditions, including osteoporosis, right hand 
pain, right hand tendonitis of the thumb and fifth digit, 
right hand osteoarthritis, right wrist osteoarthritis, lower 
back pain and lumbosacral disc disease, lumbar spondylosis, 
sacroiliitis, osteoarthritis of the knees, internal 
derangement of the knees, and right arm numbness associated 
with a transient ischemic attack.  

Additional non-VA medical records from 2002 describe 
treatment for right arm weakness that had been present for a 
number of years but worse in the last several months; he was 
diagnosed with cervical foraminal stenosis at C5-C6 and 
severe cervical spondylosis.  He also had arthritis of the 
left knee with medial and lateral cartilage tears, 
echondroma, and per anserine bursitis.  He was also treated 
for right thumb pain, with a diagnosis of right 
carpometacarpal arthritis; right rotator cuff tear.  The 
treating doctor noted on an initial consultation in January 
2002 that the veteran's right wrist and right shoulder 
problems had arisen "atraumatically."  Diagnostic tests of 
the lumbar and cervical spines revealed disc bulging, 
stenosis, foraminal narrowing, anterolisthesis, and 
degenerative disc disease.  

VA medical records from 2003 to 2004 show current treatment 
for osteoarthrosis of the knees, degenerative joint disease 
of the cervical spine, right shoulder, and both knees, and 
joint pains.  In October 2003, a VA nurse recounted the 
veteran's statement that he was being treated for a recurring 
military wound consisting of a lump and redness on his right 
hand.  In addition, a March 2004 VA progress note mentioned 
the veteran's account of having had progressively worsening 
right shoulder pain since 1942.  

Most importantly, the veteran underwent VA examination in 
June 2004 in an effort to assess his claims.  However, the 
examination was not favorable to his claims.  The examiner 
diagnosed severe cervical arthrosis, degenerative changes, 
and stenosis with radiculopathy in the C5-C6 distribution 
accompanied by atrophy and shoulder weakness; a history of 
rotator cuff tear; arthritis of the right thumb 
carpometacarpal joint, the right second carpometacarpal 
joint, and the right middle finger distal interphalangeal 
joint; lumbar spine degenerative changes and degenerative 
scoliosis with stenosis and occasional right lower extremity 
subjective radicular symptoms but negative straight leg 
raising; and bilateral knee and medial compartment 
degenerative changes with a history of documented 
degenerative meniscal tears.  The examiner summarized that 
the veteran obviously had multiple joints that were involved 
with osteoarthritis and degenerative changes.  The examiner 
noted the veteran's account of having had a tank hatch slam 
on his right hand in service and of having been "tossed 
around inside a tank for 3 years over in Europe."  But the 
examiner specifically stated that for him "to correlate any 
of these findings with [the veteran's] time and service will 
be pure speculation."  Therefore, this examination was 
unable to relate any of the diagnosed conditions to the 
veteran's reported incidents from service.

The veteran argues that, as a combat veteran, evidentiary 
provisions relating to combat veterans should govern his 
claims for service connection.  See 38 U.S.C.A. § 1154(b) 
(West 2002).  Indeed, the available service records indicate 
that he was a tank gunner during service and that he served 
in various campaigns, including Northern France, Rhineland, 
Ardennes, and Central Europe.  

When a veteran has engaged in combat with the enemy in active 
service during a period of war, campaign or expedition, VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions or 
hardships of such service notwithstanding the fact that there 
is no official record of such incurrence or aggravation in 
such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary and the reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b).  However, competent 
evidence of a current disability and of a link between the 
current disability and service is still required despite the 
evidentiary effect of 38 U.S.C.A. § 1154(b). See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (noting that 38 
U.S.C.A. § 1154(b) "does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service-
connected," but that it "considerably lightens[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service").  Therefore, just because the veteran had combat 
service and because his arguments center on the residuals of 
injuries said to have been sustained during combat and non-
combat on board a tank during the veteran's World War II 
service, his claims cannot be automatically granted.  Rather, 
his claims still require evidence of an etiological nexus, or 
link, between any combat injury and any claimed current 
conditions.  

Unfortunately, such nexus or linkage is lacking in this case.  
Not only is there a lack of evidence of treatment for or 
complaint of the claimed conditions in the many years after 
service (until 1999), but also no medical provider has 
rendered any competent medical nexus between any in-service 
incident or set of incidents and any of the claimed 
conditions.  The record includes several references to a 
longstanding complaints since service, but those are solely 
recitations of the veteran's accounts and do not in any 
independent way suggest any linkage between service and 
current conditions.  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).

In sum, the weight of the available evidence demonstrates 
that the veteran's claimed conditions (arthritis and other 
conditions involving the right hand and wrist; the right 
shoulder; the cervical spine; the low back; the left knee; 
and the right knee) were manifested many years after service 
and are not related to the veteran's service, including any 
incident during combat.  As the preponderance of the evidence 
is against the claims, the "benefit-of-the-doubt" rule does 
not apply, and the Board must deny the claims.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for residuals of a right hand and wrist 
disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for a low back disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


